BARDGETT, Judge
(dissenting).
I respectfully dissent.
In my opinion there was sufficient evidence upon which the trial court could reasonably find as a fact that appellant was domiciled in Missouri and I would defer to that finding. The domicile of a person in the military service is oftentimes difficult to determine. In this case appellant does not claim to be domiciled in any other specific place and has designated Osage Beach, Missouri, as his permanent home address in his military records. This affirmative declaration of Missouri residency by the appellant, in my opinion, satisfies the requirement that he have a fixed intention to regard Missouri as his residence permanently or for an indefinite period of time. This, in my opinion, is particularly so in a situation where the nature of his employment— military service — requires his presence in various states and overseas and when he does not claim residency anywhere else.
With respect to physical presence in Missouri, there was evidence that appellant was in Camden County, Missouri, on a number of occasions. Although these occasions may principally have been when he was on furlough or vacation, it may well be that was the only time his employment allowed him to be in Missouri. In any event, it appears to me that the foregoing evidence together with the other evidence set forth in the principal opinion formed a sufficient basis for finding appellant to be a resident of Missouri.
For the foregoing reasons, I dissent.